Citation Nr: 1218507	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-09 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for neuropathy of the left upper extremity (claimed as a neurological condition), including as secondary to service-connected epicondylitis of the right arm.

2.  Entitlement to service connection for neuropathy of the right upper extremity (claimed as a neurological condition), including as secondary to service-connected epicondylitis of the left arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran had active service from November 2000 until June 2004 and from July 2004 until May 2005.  He also had subsequent service with the Air Force reserve.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied service connection for mild ulnar neuropathy of the left and right upper extremities.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  Giving the Veteran the benefit of the doubt, the evidence of record shows that the Veteran's mild ulnar neuropathy of the left upper extremity is related to his active duty service.

2.  The evidence of record is against a finding that the Veteran has neuropathy of the right upper extremity.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for mild ulnar neuropathy of the left upper extremity have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2011).

2.  The criteria for the establishment of service connection for neuropathy of the right upper extremity, including as secondary to service-connected epicondylitis of the right arm, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
In this case, the Board is granting in full the claim for entitlement to service connection for neuropathy of the left upper extremity.  Even assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist as to this matter, such error was harmless and will not be further discussed.  

With regard to the claim for entitlement to service connection for neuropathy of the right upper extremity, VA has met the duty to notify and assist the claimant in substantiating this claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  Proper notice will inform the Veteran of what evidence VA will seek to provide, and what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

Here, VA satisfied the VCAA duty to notify by way of a letter sent to the Veteran in August 2007 that fully addressed all of the notice elements and was sent prior to the initial RO decision in this matter.  Through the letter, VA informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. VA also informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease.  VA further informed him that VA would seek to provide federal records and that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources.  VA also informed the Veteran that service connection can be awarded on a secondary basis when a current disorder is either caused or aggravated by a service-connected disability.  
 
With respect to the Dingess requirements, the Veteran did not receive notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  There is no prejudice in issuing a final decision, however, because the preponderance of the evidence is against the claim for service connection.  Any questions as to the appropriate disability rating or effective date to be assigned are moot.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and the Veteran has submitted private medical records.  The Veteran also received an opportunity to set forth his contentions during the hearing before a Veterans Law Judge, but cancelled his hearing request.  

In addition, he received a VA medical examination in February 2008.  The examination report contains specific medical opinions pertinent to the issue on appeal and findings sufficient to make a decision.  The February 2008 VA examiner found that the objective evidence showed that the Veteran's right upper extremity was neurologically within normal limits.  There is no medical evidence of record documenting a current right upper extremity neurological disorder.  As in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of the need to submit competent medical evidence indicating that he has the disorder in question, and further substantiating evidence suggestive of a linkage between his active service and the current disorder, if shown. Here, as in Wells, the record in its whole, after due notification, advisement, and assistance to the Veteran under the VCAA, does not contain competent medical evidence to suggest that the Veteran has a right upper extremity neuropathy disorder.  Indeed, the Board notes that obtaining another VA examination is unnecessary as there is otherwise sufficient medical evidence of record to make a decision.  38 U.S.C.A. § 5103A(d). 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Law

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a chronic disease or injury, or had a preexisting injury permanently aggravated, in the line of duty of his active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, including sensorineural hearing loss, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection can also be granted when a disability is the proximate result of or due to a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additionally, the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show the following: (1) that a current disability exists; and (2) that the current disability was either caused by or aggravated by a service connected disability.  Id.

Mild Ulnar Neuropathy of the Left Upper Extremity

The Veteran contends that he has a neurological condition secondary to his service-connected epicondylitis of the left elbow, as he reported in his August 2007 claim statement.  In a November 2007 VA medical record, he reported that he had a five- year history of pain that originated at the elbow and ran down the ulnar distribution and that he overused his elbow in service.  

The Veteran's service treatment records do not document any complaints of, or treatment for, a nerve disorder.  In a September 2001 record, a medical provider diagnosed the Veteran with bilateral lateral epicondylitis.  

Following his May 2005 discharge from service, the Veteran received a VA joints examination in April 2006.  The Veteran complained of elbow pain, but denied trauma to the elbows.  He reported that the pain happened over time from carrying heavy toolboxes and that it occurred over the medial and lateral aspect of the elbows.  He also reported developing pins and needles and numbness of the forearm with carrying heavy objects and pain off and on with certain activities.  

The April 2006 VA examiner found no deformities and noted a positive piano key sign on the left and positive Tinel's sign.  The examiner diagnosed the Veteran with ulnar nerve irritation in region of the elbow.  The record is silent for any for any complaints of, or treatment for a neurological problem for over a year following the April 2006 VA examination.   

At the end of his reserve service, the Veteran received a medical evaluation board in April 2007.  The report documented problems related to asthma and had nothing to do with any neurological problems involving the upper extremities.
 
In November 2007, a VA medical record documents that the Veteran complained of bilateral elbow burning, with stinging pain and a tingling sensation that radiated down the forearm to the ulnar in an distribution.  He reported that his complaints had been intermittent, but that they were now constant.  He also reported that symptoms grew worse after a number of traumas and an anthrax shot in 2004.
 
The November 2007 VA medical provider noted that on sensory examination the Veteran had a decreased sensation to fine touch and pain on the bilateral ulnar distribution and pain sensation in the left extremity.  The medical provider further noted that the Veteran had an abnormal sensory nerve study for the left extremity.  The examiner found a very mild median neuropathy at the left wrist consistent with mild carpal tunnel syndrome and reduced normal left ulnar sensory nerve action potentions (SNAP) in the absence of motor findings, which was suggestive of an old ulnar injury.  The examiner also noted no electrodiagnostic evidence of cervical radiculopathy or fiber peripheral polyneuropathy.  The provider diagnosed him with ulnar neuropathy.  

In a November 2007 addendum, the examiner clarified that the x-ray and EMG/NCV test suggested an old ulnar nerve injury on the left.  

The Veteran received a VA neurology examination in February 2008, which did not include a claims file review.  The Veteran again complained of pain and numbness of the upper extremities, intermittently, for the past six years.  The Veteran complained of constant numbness of the hands and moderate pain.  

The February 2008 VA examiner noted that the sensory examination of the left extremity indicated mildly decreased pinprick and light touch sensation along the ulnar distribution of the left hand and noted that the Veteran wore an elbow splint.  The examiner diagnosed him with mild left ulnar neuropathy.  The examiner noted that the condition was mild and intermittent, though the Veteran complained of worsening symptoms for the last six months.  The examiner found only mild ulnar neuropathy on examination, which could be secondary to irritation of the ulnar nerve and ulnar nerve neuritis.  The examiner did not find the neuropathy to be related to epicondylitis or chronic elbow pain.  In a May 2009 addendum, the VA examiner noted that he had reviewed the claims file and explained that the ulnar nerve is located in the ulnar groove close to the medial epicondyle, not the lateral epicondyle.  The examiner then explained that epicondylitis is superficial bony and that inflammation does not compress the ulnar nerve.  The examiner then confusingly stated that "it is less likely as not" that the Veteran's "mild left ulnar neuropathy is not caused or related to epicondylitis."

In a May 2008 memorandum, SSGT J.K. provided a lay statement for the Veteran and noted that he had witnessed the Veteran get thrown from a moving vehicle in service and land on his elbows and tail bone.  

The Veteran has also reported having radiating neurological symptoms intermittently since service.  The Veteran is competent to report continuing symptoms, as opposed to offering an opinion as to medical causation.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Veteran's and SSGT J.K.'s statements are also credible as to the Veteran receiving an injury to his elbows in service.

The evidence shows that the Veteran had complaints pertaining to his elbow in service.  There is no reason to doubt the credibility of his statements that he continued to have elbow problems since service other than a lack of contemporaneous medical evidence documenting such complaints.  The Board may not reject the credibility of the Veteran's lay testimony simply because it is not corroborated by contemporaneous medical records. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Indeed, his credibility is bolstered by the fact that he submitted an elbow claim for service connection in October 2005 (which the RO subsequently granted for service connection for epicondylitis), only a few months after his separation from service.  Additionally, he submitted a lay statement from SSGT J.K. to further support his report of injury.  Moreover, there is no evidence of any intercurrent injury or other cause.  

As previously noted, the November 2007 VA medical provider found that the Veteran had an old ulnar nerve injury.  The evidence thus shows that the Veteran has a current nerve disorder that may be related to his service.  He had an in-service injury and chronic complaints from service to the present.  The medical evidence also documents current findings of neuropathy of the left upper extremity, and the November 2007 VA medical provider found him to have an old ulnar injury for the left upper extremity.

Additionally, within a year of his discharge form service, the Veteran received a diagnosis of ulnar nerve irritation in the April 2006 VA examination.  The February 2008 VA examiner further found that mild ulnar neuropathy could be secondary to irritation of the ulnar nerve and ulnar nerve neuritis.  The evidence thus alternatively shows that the Veteran's current left upper extremity neuropathy may be related to the ulnar nerve irritation diagnosis he received shortly after service.

Based on the foregoing, there is at least an approximate balance of positive and negative evidence regarding the issues at hand.  To the extent that there is any doubt in this matter caused by the confusing statement in the May 2009 addendum, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Accordingly, the Board concludes that service connection for mild ulnar neuropathy of the left upper extremity is warranted. 

Mild Ulnar Neuropathy of the Right Upper Extremity

The objective medical evidence of record does not show that the Veteran currently has neuropathy of the right upper extremity.  For this reason, service connection must be denied.

As previously noted, in his August 2007 statement, the Veteran claimed to have a neurological condition secondary to his service-connected epicondylitis.  In his November 2007 VA medical record report, he essentially reported chronic pain since service.

The Veteran's service treatment records are generally silent for any complaints of, or treatment for, a nerve disorder.  A September 2001 medical provider diagnosed the Veteran with bilateral lateral epicondylitis.  Following his May 2005 discharge from service, the Veteran received a VA joints examination in April 2006.  He reported developing pins and needles and numbness of the forearm with carrying heavy objects and pain off and on with certain activities.  

The April 2006 VA examiner found no deformities and noted a negative piano key sign on the right and a positive Tinel's sign.  The examiner diagnosed him with ulnar nerve irritation in the region of the elbow. The record does not document any complaints of, or treatment for a neurological problem for over a year following the April 2006 VA examination.   

As noted above, the April 2007 medical evaluation board afforded the Veteran at the end of his reserve service dealt with asthma, and had nothing to do with neuropathy in the upper extremities.

In November 2007 a VA medical record, however, it is noted that the Veteran complained of bilateral elbow burning, with stinging pain and a tingling sensation that radiated down the forearm ulnar distribution.  He reported that his complaints had been intermittent, but that they were now constant.  He also reported that it got worse after a number of injuries. 

The November 2007 VA medical provider noted that the sensory examination was abnormal only in regard to the left upper extremity, not the right upper extremity.  Additionally, the SNAP findings obtained for the right upper extremity nerves were normal.  

The Veteran received a VA neurology examination in February 2008.  While the examination did not include a claims file review, the validity of the objective findings and opinions as to current diagnoses is not in question.  The Veteran again complained of pain and numbness of the upper extremities, intermittently, for the past six years, which started in service.  The Veteran complained of constant numbness of the hands and moderate pain.  The February 2008 VA examiner found the sensory examination to be within normal limits on the right hand.  The examiner noted some tenderness at the elbows, but did not find a positive Tinel's sign for the right upper extremity.  Based on his findings, the examiner only diagnosed the Veteran with mild left ulnar neuropathy.  The examiner made this finding after an examination of the Veteran and noting that his prior history included some EMG study findings that showed left upper extremity neuropathy and the Veteran's complaint of a bilateral problem.  

As previously noted, the Board finds the Veteran's and SSGT J.K. May 2008 statements to be credible as to the Veteran receiving an injury to his elbows in service.

Although the Board does not dispute the Veteran's report of an in-service injury, the objective medical evidence of record does not show that he has a current diagnosis of right upper extremity neuropathy.  The November 2007 VA nerve study did not document any abnormal findings regarding the right upper extremity.  Similarly, the February 2008 VA examiner found the nerves of the Veteran's right upper extremity to be within normal limits.  Although the April 2006 VA examination included a diagnosis of right upper extremity nerve irritation, the Board finds the February 2008 VA examiner to have provided the more competent and credible examination.

In assessing medical evidence, whether an examiner provides a basis for a medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382   (1998). Other factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-89 (2000). The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated. See Sklar v. Brown, 5 Vet. App. 140   (1993); Reonal v. Brown, 5 Vet. App. 458   (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71   (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993). 

VA provided the February 2008 VA examination with the express purpose of determining whether the Veteran had a neurological disorder due to service and included an extensive study of the Veteran's neurological claims and noted the prior  2007 nerve study.  In contrast, the April 2006 VA examination was mainly focused on an examination of the Veteran's orthopedic joints and did not have the benefit of an objective nerve study when forming the medical opinion.  The February 2008 VA examiner thus provided the most thorough and detailed examination of the Veteran's possible neurological claims.  

Additionally, a review of information available to the Board, namely the VA directory, shows that the provider of the February 2008 neurology examination works within the neurology department.  In contrast, the April 2006 VA examiner is located within the ambulatory care department.  As such, the February 2008 VA examiner appears to have more specialized knowledge in the field of neurology.  

The Board may also find more recent medical opinions to be of greater probative value.  Boggs v. West, 11 Vet. App. 334, 344 (1993) (affirming the denial of service connection and determining that "there is a plausible basis...supporting the conclusion that the more recent medical opinions were of greater probative value"); see also Burger v. Brown, 5 Vet. App. 340, 343 (1993) (affirming the Board's decision when it "relied upon the most recent VA examination").  The February 2008 VA examiner provided the most recent examination and opinion as to whether the Veteran has a nerve disorder involving the right upper extremity.  

The Board thus finds that the February 2008 VA examiner provided the most competent and probative opinion as to whether the Veteran currently has right upper extremity neuropathy.  The February 2008 VA examiner found the Veteran to not have such a disorder.  A threshold requirement for the granting of service connection is evidence of a current disability. In the absence of evidence of a current disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without a current diagnosis of a nerve disorder involving the right upper extremity, service connection on a direct basis or on a secondary basis cannot be found.

To the extent that the Veteran may have pain in right upper extremity, not attributable to the already service-connected epicondylitis, the complaint of pain, in and of itself, is not a disability for which service connection may be awarded.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). The Veteran's claim for service connection for neuropathy of the right upper extremity is denied. 


ORDER

Service connection for mild ulnar neuropathy of the left upper extremity (claimed as a neurological condition) is granted.

Service connection for neuropathy of the right upper extremity (claimed as a neurological condition), including as secondary to service-connected epicondylitis of the right arm, is denied.


____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


